UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

KEVIN P. SMITH,

                                               Plaintiff,
                                                                        Case # 19-CV-1354-FPG
v.
                                                                        DECISION AND ORDER

NEW YORK CENTRAL MUTUAL, et al.,

                                               Defendants.


       On November 27, 2019, this Court dismissed pro se Plaintiff Kevin P. Smith’s complaint

with prejudice. ECF No. 7. On December 3, 2019, judgment was entered consistent with the

Court’s Order. ECF No. 8. Since then, Plaintiff has filed five motions for various relief and

submitted a letter requesting default judgment. See ECF Nos. 14-19.

       Because Plaintiff’s complaint has been dismissed, the case is now closed. Therefore,

Plaintiff cannot continue to litigate his claims against Defendants in this action, and the Court does

not have jurisdiction to issue orders on his requests. For that reason, Plaintiff’s requests are

DENIED. The Clerk of Court shall send Plaintiff copies of (1) this Order; (2) the Court’s

November 27, 2019 Order (ECF No. 7); and (3) the Judgment (ECF No. 8).

       IT IS SO ORDERED.

Dated: January 24, 2020
       Rochester, New York
                                                       ______________________________________
                                                       HON. FRANK P. GERACI, JR.
                                                       Chief Judge
                                                       United States District Court




                                                  1
